DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note to Applicant
	Applicant’s Representative is invited to a courtesy interview to discuss the instant Office Action (i.e., 35 U.S.C. 101/103 rejections) and to discuss potential clarifications that may aid in advancing prosecution of the Instant Application. 

Response to Arguments
Applicant arguments, filed on 4/17/2022, with respect to 35 U.S.C. 101 listed below, have been fully considered but they are not persuasive.
Applicant Argues: One of the novel aspects of the example embodiments is the use of a two-stage process in which a stream of documents is ingested by the host platform ahead of time, for example, via a pre-process. The documents include shipment data, etc., associated with the movement of containers within a supply chain.
At a subsequent time, the host platform receives a query for an asset that moved through the supply chain via one of the containers and uses a novel query processing method to quickly identify the shipping information of the asset using entry/exits patterns within the supply chain and containment records (which container held the asset, etc.) A form can be created with entry and exit locations of the containers within the supply chain and containment records that can be used in combination with the entry and exit locations of the containers to map entry/exit locations of the asset. Thus, each individual document (such as a shipping order, or purchase order etc.) does not need to be scanned for keywords of the asset, etc. Instead, an easy search method can be performed using entry/exit patterns of containers and containment mappings.
Thus, Applicant contends that the inquiry into the abstraction of Applicant’s claims should end at this first prong as Applicant’s claims do not fall into any of the enumerated groupings and therefore cannot be abstract.
Examiner Response:  The examiner respectfully disagrees. The examiner notes that two stage process of processing, as explained by Applicant, can fall under two groupings of abstract ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.   
With respect to CMOHA, the examiner notes that the claims recite a commercial interaction as data is ingested in advance and further processed later with respect to translation, model creation, and execution of metrics.  The examiner notes this represents a commercial interaction (i.e., execution of metrics for an asset within a supply chain).  The examiner notes this occurs in light of the recitation of generic computing components. Accordingly, the claim recites an abstract idea.
Further, with respect to Mental Processes, the examiner but for the recitation of generic computer components (i.e. processor/memory and a smart contract in a blockchain) the human mind can perform the “two-stage process” in which data is pre-processed (i.e., ingested) and then later the user can receive a query (i.e., mind creating a query) in which said data is translated, modeled, and executed for metrics. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
Applicant Argues: In this case specifically, the additional elements of the claims recite a specific improvement over prior art blockchain systems because the metrics are executed on a network model that is created dynamically and on-the-fly based on documents submitted to the blockchain. Thus, it is possible to perform the metrics even in situations where the supply chain topology and participants are not expressly made available or are constantly changing. 
As noted by Applicant's specification, the ingestion may be performed as a stream of the documents is received, while metric computation may be only done at a later time - e.g., in response to a user-query. Thus, the ingestion can be thought of as a constant background pre- processing, while metric-computation is done on-demand in response to the user-query. This split of the operations enables quick response to the user-queries with near real-time insights (i.e., users get supply-chain insights based on the latest data with a minimal lag. 
Accordingly, Applicant notes that Applicant's claims impose meaningful, practical, and succinct operations that provide an unconventional solution to a problem of query processing within a plurality of documents associated with a supply chain. In particular, see Applicant's arguments presented above, which describe a concrete, practical solution to the problem. 
Thus, Applicant's numerous claim limitations would clearly integrate an alleged abstract idea (collecting data, analyzing the data, etc.) into a practical application that does not monopolize a judicial exception and are thereby patent eligible because the practical application of Applicant's claims allow for a real-world benefit through computing systems.
Examiner Response:  The examiner respectfully disagrees.  The examiner notes ingestion of a stream and computation of metrics at a later time, as noted in Step 2A - Prong One are elements that fall under the enumerated groupings of abstract ideas - Certain Methods of Organizing Human Activity and/or Mental Processes, as explained above  The examiner notes that the use of a processor/memory and the use of a smart contract stored on blockchain in a blockchain network are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using this generic computer component (i.e., generic smart contract execution in a block chain network).  The use of a processor/memory and smart contract stored on blockchain in a blockchain network does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Therefore the examiner finds this argument not persuasive.   
Applicant Argues: While applicant submits that the claimed invention is not directed to an abstract idea as discussed above, should the Office nonetheless maintain its position that the claims are directed to an abstract idea, Applicant respectfully submits that under the second step (2B) of Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception. 
Therefore, the claims recite elements which integrate the claims into a practical application and thus the claims recite eligible subject matter under Section 101.
Examiner Response:  The examiner respectfully disagrees.  The examiner notes the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The examiner notes that the additional elements of involving use of a processor and/or memory and/or smart contract stored in a blockchain of the blockchain network to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept. Further blockchain implementations for supply chain purposes have been proposed as noted by Achkir (US 2019/0362287 A1) thus providing support as such features being well-understood, routing, and conventional activity.  Therefore the examiner finds this argument not persuasive.   
Applicant arguments, filed on 4/17/2022, with respect to 35 U.S.C. 103 listed below, have been fully considered but they moot and/or are not persuasive.
Applicant Argues: However, Amys fails to render obvious the features of Claim 1, because Amys fails to describe or suggest, " ingesting, by a processing node in a blockchain network, a data stream comprising a plurality of documents which identify a plurality of actions performed on containers in a supply chain by a plurality of nodes of the supply chain; translating, by the processing node, the plurality of documents into entry and exit events of the containers within the supply chain and a containment relationship mapping the asset to the container using a smart contract stored in a blockchain of the blockchain network, where the entry and exit events identify inputs and outputs of the containers into and out of the supply chain; ... wherein the processor translates the plurality of documents and executes the metrics on-demand in response to receipt of the query, and the processor ingests the data stream in advance via execution of a pre-process performed prior to receipt of the query." 
Amys provides visibility to a business transaction by exposing various documents of the business transaction. However, Amys fails create a model of the nodes in the supply chain based on content within the documents. Instead, the purpose of Amys is to allow visibility into the  
business transaction and not perform metrics based on routes within the supply chain and amongst the supply chain nodes.
Examiner Response: The examiner notes it is the combination of Amys and Tribe and Achkir and Hertz and Florian that teach aforementioned Claim 1. The examiner respectfully notes that Amys was shown to disclose actions performed on an “asset" in a supply chain by a plurality of nodes of the supply chain ((FIG. 1 – Input Transaction Data (i.e., ingest a data stream) and 0017] - According to this example embodiment of the system and method of the invention illustrated in FIG. 1, the system 10 requests a "carbon copy" of all electronic documents passing through a company's various e-commerce systems such as an ERP system or EDI software 12, supply chain management software 14, customer relationship management software 16, or other systems processing or producing electronic documents in electronic transactions and [0019] - As illustrated in FIG. 2, the life cycle of a procurement transaction starts with the initiation of a purchase order. From there, different companies are involved at various stages of the transaction, and many electronic documents are exchanged as the order moves through the supply chain. The potential electronic documents generated from this transaction often include: purchase order, change order, PO Acknowledgment, ship order, advance shipment notice, shipping status, freight detail, invoice, and remittance advice). 
Tribe was combined to teach concepts...containers in a supply chain... ([0051] - Event typologies allow the capturing of changes that are relevant to authentications. The relationship of products (items) to the containment hierarchy is saved as a history. For example, an item may be packaged, sealed with a tamper proof seal and then have a code registered. It may then be placed in a carton on a pallet which is later split into units which then have codes registered at the carton or pallet level. The model allows for the management of these different code and item containment relationships over time).  The examiner proposed that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tribe to the asset of Amys to include/be composed ...containers in a supply chain.  
Further the examiner respect notes that Hertz was shown to teach create a model of the plurality of nodes in the supply chain based [data] translated from the plurality of documents ([0027] - The present invention provides a method and system to automatically identify supply chain relationships between companies and/or entities, based on, among other things, unstructured text corpora. The system combines Machine Learning and/or deep learning models to identify sentences mentioning or referencing or representing a supply chain connection between two companies (evidence). The present invention also applies an aggregation layer to take into account the evidence found and assign a confidence score to the relationship between companies. This supply chain relationship information and aggregation data may be used to build and present one or more supply chain graphical representations and/or knowledge graphs and [0031]). The examiner proposed that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hertz to the [node]/documents of Amys and Tribe and Achkir to include create a model of the plurality of nodes in the supply chain based [data] translated from the plurality of documents.
Thus as arguments are directed to Amys instead of the combination of Amys and Tribe and Achkir and Hertz and Florian one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore the examiner finds this arguments not persuasive. 
Applicant Argues: Moreover, Amys is not directed to an improved query processing algorithm in which documents are ingested during a pre-processing step, and the documents are subsequently queried using a novel search-compression process based on container movements in the supply chain and mappings of an asset to a container(s). 
Examiner Response: The examiner notes it is the combination of Amys and Tribe and Achkir and Hertz and Florian that teach aforementioned Claim 1.  The examiner notes Hertz teaches wherein the processor... executes “metrics” on-demand in response to receipt of the query ([0029] - The present invention utilizes supply chain data to deliver enhanced supply chain relationship feeds and tools to professionals for use in advising clients and making decisions. For and [0031] - The system of the first embodiment may also be characterized in one or more of the following ways. The system may further comprise a user interface adapted to receive an input signal from a remote user-operated device, the input signal representing a user query, wherein an output is generated for delivery to the remote user-operated device and related to a Knowledge Graph associated with a company in response to the user query. The system may further comprise a query execution module adapted to translate the user query into an executable query set and execute the executable query set to generate a result set for presenting to the user via the remote user-operated device and [0033]) and the processor ingests “a” data stream in advance via execution of a pre-process performed prior to the receipt of the query ([0032] - receiving, by an input, electronic documents from a plurality of data sources via a communications network, the received electronic documents including unstructured text; performing, by a pre-processing interface, one or more of named entity recognition, relation extraction, and entity linking on the received electronic documents and generate a set of tagged data, and further adapted to parse the electronic documents into sentences and identify a set of sentences with each identified sentence having at least two identified companies as an entity-pair; performing, by a pattern matching module, a pattern-matching set of rules to extract sentences from the set of sentences as supply chain evidence candidate sentences; utilizing, by a classifier, natural language processing on the supply chain evidence candidate sentences and calculate a probability of a supply-chain relationship between an entity-pair associated with the supply chain evidence candidate sentences; and aggregating, by an aggregator, at least some of the supply chain evidence candidates based on the calculated probability to arrive at an aggregate evidence score for a given entity-pair, wherein a Knowledge Graph associated with at least one company from the entity-pair is generated or updated based at least in part on the aggregate evidence score.).
The examiner proposed that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hertz to the [node]/documents of Amys and Tribe and Achkir to include wherein the processor... executes “metrics” on-demand in response to receipt of the query and the processor ingests “a” data stream in advance via execution of a pre-process performed prior to the receipt of the query.
Further, newly found reference of Florian teaches the concepts of translating the plurality of documents... in response to the receipt of the query (FIG. 7).
Thus as arguments are directed to Amys instead of the combination of Amys and Tribe and Achkir and Hertz and Florian one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore the examiner finds this arguments not persuasive. 
Applicant Argues: The present application provides a significant advantage over Amys because in the present application the smart contract can create a model of the supply chain (nodes and their dependencies) without the need for an express / static model. Furthermore, the model of the supply chain can be updated dynamically in response to new nodes coming or going. This is not possible in Amys. This also allows for dynamic movements of an asset, even those that may be a change in course, to be tracked and found by the search.
Examiner Response:  The examiner notes it is the combination of Amys and Tribe and Achkir and Hertz and Florian that teach aforementioned Claim 1. The examiner respectfully notes that Achkir was shown to teach translate the “document” ... using a smart contract stored in a blockchain of the blockchain network ([0022] - Blockchain ledger 124 is any linked ledger system. In the embodiment shown, blockchain ledger 124 is a ledger system within a distributed blockchain, where a continuously growing list of records, called blocks, are linked to one or more previous blocks. Blocks can be continuously updated as blockchain ledger 124 is modified with subsequent transactions, data, updates, etc. from the nodes within system 100 and [0048] - Since each node is equipped with a form of intelligence, that allows it to not only execute different tasks, but also have the awareness of other sites' intelligence to compute many tasks that usually are done in a traditional architecture (by huge amounts of resources, tools, and the exchange of many types of information). For example, when customer interface 724 accesses an ordering tool on their client device, customer interface 724 can get, through the distributed analytics and data visualization 730 on each node, a quick view of, for example, how long it will take to build a product and be provided the delivery date with a high confidence level. Also, this translates the order into a bill of material and which site/node does what, and then pushes them to system 710 that advertise through the rules and policies of the smart contract what each node can see and execute) and Hertz was shown to teach create a model of the plurality of nodes in the supply chain based [data] translated from the plurality of documents ([0027] - The present invention provides a method and system to automatically identify supply chain relationships between companies and/or entities, based on, among other things, unstructured text corpora. The system combines Machine Learning and/or deep learning models to identify sentences mentioning or referencing or representing a supply chain connection between two companies (evidence). The present invention also applies an aggregation layer to take into account the evidence found and assign a confidence score to the relationship between companies. This supply chain relationship information and aggregation data may be used to build and present one or more supply chain graphical representations and/or knowledge graphs and [0031]).
Thus as arguments are directed to Amys instead of the combination of Amys and Tribe and Achkir and Hertz and Florian one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner finds this argument not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Furthermore, the model of the supply chain can be updated dynamically in response to new nodes coming or going. This is not possible in Amys. This also allows for dynamic movements of an asset, even those that may be a change in course, to be tracked and found by the search) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner finds this argument not persuasive. 
	The examiner notes similar rationale applies to Claims 8 and 15. 
The examiner further notes similar rationale applies to dependent Claims 2-4, 7, 9-11, 16-8, and 20 which depend from Independent Claims 1, 8, and 15 respectfully.  Also similar rationale applies to dependent Claims 5, 6, 12, 13, and 19 which depend from Independent Claims 1, 8, and 15 respectfully.
Therefore the examiner finds these argument not persuasive.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e., execute metrics for an asset within the supply chian) without significantly more. 
The claim(s) recite(s):
Claims 1 and similarly Claim 8 and 15;


, to:
ingest a data stream comprising a plurality of documents which identify a plurality of actions performed on containers in a supply chain by a plurality of nodes of the supply chain;
receive a query associated with an asset included in a container from among the containers in the supply chain;
translate the plurality of documents into entry and exit events of the containers within of the supply chain and a containment relationship mapping the asset to the container 
		execute metrics for the asset within the supply chain based on supply chain data and created model of the plurality of nodes in the supply chain,
		wherein the 
The examiner notes the limitations not struck out above falls under two of the Groupings of Abstract Ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.   
The claims can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computing components.  
The claims can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor and/or memory and/or smart contract stored in a blockchain of the blockchain network nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in the mind or by pencil/paper (i.e., The human mind can ingest a data stream of documents, formulating a query in the mind, translating such documents to create a model and execute metrics based on the data/model.  Further the human mind can process (i.e., translate) and execute the metrics on formation of the query and further ingest said data in advance (i.e., read before/write before) performing the query and then processing (i.e., translate) and execute metrics). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – involving use of a processor and/or memory and/or smart contract stored in a blockchain of the blockchain network.   These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using this generic computer component (i.e., smart contract execution on a blockchain network). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of a processor and/or memory and/or smart contract stored in a blockchain of the blockchain network to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept.   
Further blockchain implementations for supply chain purposes have been proposed as noted by Achkir (US 2019/0362287 A1) thus providing support as such features being well-understood, routing, and conventional activity.  
The claim is not patent eligible.
Further dependent Claim(s) 2-7, 9-14, and 16-20 further define the same abstract idea noted above for Claim 1, and similarly Claim 8 and 15.  Therefore, they are considered patent ineligible for the reasons given above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 8, 9, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amys et al. (US 2005/0120039 A1) in view of Tribe (US 2009/0307032 A1) and Achkir (US 2019/0362287 A1) and Hertz et al. (US 2018/008213 A1) and Florian (US 2006/0111893 A1).

Regarding Claim 1, and similarly Claim 8 and 15;
Amys discloses [a system] (FIG. 3)], comprising: 
a memory sorting one or more instructions (FIG. 3 and [0029]); and
a processor that when executing the one or more instructions is configured (FIG. 3 and [0029]), to:
		ingest a data stream comprising, a plurality of documents which identify a plurality of actions performed on an “asset" in a supply chain by a plurality of nodes of the supply chain ((FIG. 1 – Input Transaction Data (i.e., ingest a data stream) and 0017] - According to this example embodiment of the system and method of the invention illustrated in FIG. 1, the system 10 requests a "carbon copy" of all electronic documents passing through a company's various e-commerce systems such as an ERP system or EDI software 12, supply chain management software 14, customer relationship management software 16, or other systems processing or producing electronic documents in electronic transactions and [0019] - As illustrated in FIG. 2, the life cycle of a procurement transaction starts with the initiation of a purchase order. From there, different companies are involved at various stages of the transaction, and many electronic documents are exchanged as the order moves through the supply chain. The potential electronic documents generated from this transaction often include: purchase order, change order, PO Acknowledgment, ship order, advance shipment notice, shipping status, freight detail, invoice, and remittance advice);
	receive a query associating with an “asset”; (FIG. 8 and [0015] and [0051] - FIG. 5 illustrates an example embodiment of the key value retrieval mechanism performed by retrieval processor 50. A user can enter (1) any one of the key values of a business or other type of transaction, such as PO number or invoice number. This key value is used to search the life cycle Index table (2). When a match is found, the life cycle ID is extracted from the index table and used to retrieve all related documents in the archive database (3));
translate [a] a plurality of documents into entry and exit events of the “asset” within a supply-chain, ... where the entry and exit events identifying inputs and outputs of the “asset” into and out of the supply chain... ([0017] - According to this example embodiment of the system and method of the invention illustrated in FIG. 1, the system 10 requests a "carbon copy" of all electronic documents passing through a company's various e-commerce systems such as an ERP system or EDI software 12, supply chain management software 14, customer relationship management software 16, or other systems processing or producing electronic documents in electronic transactions. As described further below, the system 10 uses a translator and a standards database to index, correlate, and archive electronic documents based on their relationship in a business or other form of electronic transaction. The purpose of this process is to allow the complete visibility of a business transaction from initiation to conclusion to be accessible via a single request and [0023] – Life cycle database and [0027] - A log detail database 34 that provides chronological order to transactions by logging and time stamping each transaction parsed. The name of the sender, receiver, time stamp, date stamp, transaction type, life cycle ID, and archive index are maintained and [0029] - When an electronic transaction is received as transaction data 36, the transaction processor 35 uses the specification stored in the transaction specification database 32 to parse and retrieve the key values of the transaction. These key values are then used to search the life cycle index table 31 to see whether or not any of these values have already been indexed. If one or more matches are found, the assigned life cycle IDs for the matched rows in the table are retrieved and used to archive and log the current transaction. If no match is found, the system 35 assigns a unique life cycle ID for each of the key values and adds these keys into the Index table 31. These life cycle IDs are then used to archive and log the current transaction and [0030] and [0033] - Table 2 (i.e., as reasonably constructed entry and exit events)); 
...the processor ingest the data stream in advance via execution of a ...process performed prior to the receipt of the query (FIG. 3 – Input Transaction Data and [0029]).
	Amys fails to explicit disclose:
A processing node in a blockchain network the processing node comprising:
		...containers in a supply chain...;
		....an asset included in a container from among the containers in the supply chain;
		[translate] ....containers within the supply chain and a containment relationship mapping the asset to the container using a smart contract stored in a blockchain of the blockchain network... identify... the containers... create a model of the plurality of nodes in the supply chain based on the entry and exit events translated from the plurality of documents, and
		execute metrics for asset within the supply chain based on supply chain data and created model of the plurality of nodes in the supply chain;
		wherein the processor translates the plurality of documents and executes the metrics on-demand in response to receipt of the query, and the processor ingests the data stream in advance via execution of a pre-process performed prior to the receipt pf the query. 
	However, in an analogous art, Tribe teaches concepts of:
...containers in a supply chain... ([0051] - Event typologies allow the capturing of changes that are relevant to authentications. The relationship of products (items) to the containment hierarchy is saved as a history. For example, an item may be packaged, sealed with a tamper proof seal and then have a code registered. It may then be placed in a carton on a pallet which is later split into units which then have codes registered at the carton or pallet level. The model allows for the management of these different code and item containment relationships over time);
		....an asset included in a container from among the containers in the supply chain ([0051] - Event typologies allow the capturing of changes that are relevant to authentications. The relationship of products (items) to the containment hierarchy is saved as a history. For example, an item may be packaged, sealed with a tamper proof seal and then have a code registered. It may then be placed in a carton on a pallet which is later split into units which then have codes registered at the carton or pallet level. The model allows for the management of these different code and item containment relationships over time);
		....containers within the supply chain and a containment relationship mapping the asset to the container ... identify... the containers ([0051] - Event typologies allow the capturing of changes that are relevant to authentications. The relationship of products (items) to the containment hierarchy is saved as a history. For example, an item may be packaged, sealed with a tamper proof seal and then have a code registered. It may then be placed in a carton on a pallet which is later split into units which then have codes registered at the carton or pallet level. The model allows for the management of these different code and item containment relationships over time and [0052]-[0053] - FIG. 7 shows a high level design of the supply chain model. The item track 110 is core to this and represents the life history of a single item).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tribe to the asset of Amys to include/be composed ...containers in a supply chain...; ....an asset included in a container from among the containers in the supply chain; ....containers within the supply chain and a containment relationship mapping the asset to the container using a smart contract stored in a blockchain of the blockchain network... identify... the containers
One would have been motivated to combine the teachings of Tribe to Amys to provide users with a means for detection of anomalies (Tribe, [0005]).
Further, in an analogous art, Achkir teaches concepts of:
A processing node processing node ([0019] and [0018]) comprising:
		“receive”... a plurality of documents which identify a plurality of actions performed an “asset “in a supply chain by a plurality of nodes of the supply chain ([0018] -  A request is received from a user to view decentralized status information for a product, where the decentralized status information can include real time updates for building the product, assembling the product, shipping the product, and/or exchanging payments between suppliers, partners, or both. This decentralized status information for the product is received from one or more nodes on a distributed network, with the nodes being suppliers and/or partners in the supply distribution chain of the product. The user is granted at least read access to the decentralized status information of the product, as well as a prediction of product build completion based on node supply chain relationships specified within a smart contract and [0048] - Since each node is equipped with a form of intelligence, that allows it to not only execute different tasks, but also have the awareness of other sites' intelligence to compute many tasks that usually are done in a traditional architecture (by huge amounts of resources, tools, and the exchange of many types of information). For example, when customer interface 724 accesses an ordering tool on their client device, customer interface 724 can get, through the distributed analytics and data visualization 730 on each node, a quick view of, for example, how long it will take to build a product and be provided the delivery date with a high confidence level. Also, this translates the order into a bill of material and which site/node does what, and then pushes them to system 710 that advertise through the rules and policies of the smart contract what each node can see and execute);
		translate the “document” ... using a smart contract stored in a blockchain of the blockchain network ([0022] - Blockchain ledger 124 is any linked ledger system. In the embodiment shown, blockchain ledger 124 is a ledger system within a distributed blockchain, where a continuously growing list of records, called blocks, are linked to one or more previous blocks. Blocks can be continuously updated as blockchain ledger 124 is modified with subsequent transactions, data, updates, etc. from the nodes within system 100 and [0048] - Since each node is equipped with a form of intelligence, that allows it to not only execute different tasks, but also have the awareness of other sites' intelligence to compute many tasks that usually are done in a traditional architecture (by huge amounts of resources, tools, and the exchange of many types of information). For example, when customer interface 724 accesses an ordering tool on their client device, customer interface 724 can get, through the distributed analytics and data visualization 730 on each node, a quick view of, for example, how long it will take to build a product and be provided the delivery date with a high confidence level. Also, this translates the order into a bill of material and which site/node does what, and then pushes them to system 710 that advertise through the rules and policies of the smart contract what each node can see and execute);		
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Achkir to the [node] of Amys and Tribe to include a processing node comprising: “receive” ... a plurality of documents identifying a plurality of actions performed by an asset in a supply chain at a plurality of nodes of the supply chain; translate the document ... using a smart contract stored in a blockchain of the blockchain network.
One would have been motivated to combine the teachings of Achkir to Amys and Tribe to provide users with a means for providing updates within a supply chain (Achkir, [0001]).
	Further, in an analogous art, Hertz teaches
		create a model of the plurality of nodes in the supply chain based [data] translated from the plurality of documents ([0027] - The present invention provides a method and system to automatically identify supply chain relationships between companies and/or entities, based on, among other things, unstructured text corpora. The system combines Machine Learning and/or deep learning models to identify sentences mentioning or referencing or representing a supply chain connection between two companies (evidence). The present invention also applies an aggregation layer to take into account the evidence found and assign a confidence score to the relationship between companies. This supply chain relationship information and aggregation data may be used to build and present one or more supply chain graphical representations and/or knowledge graphs and [0031]), and
		execute metrics for the supply chain based on supply chain data and created model of the plurality of nodes in the supply chain ([0029] - The present invention provides, in one exemplary manner of operation, a Supply Chain Analytics & Risk “SCAR” (aka “Value Chains”) engine or application adapted to exploit vast amounts of structured and unstructured data across news, research, filings, transcripts, industry classifications, and economics. The Machine Learning and aggregating features of the present invention may be used to fine-tune existing text analytics technologies (e.g., Thomson Reuters Eikon and DataScope data and analytics platforms) to develop an improved Supply Chain Analytics and Risk offering within such platforms. The present invention utilizes supply chain data to deliver enhanced supply chain relationship feeds and tools to professionals for use in advising clients and making decisions. For example, the invention may be used to deliver information and tools to financial professionals looking for improved insights in their search for investment opportunities and returns, while better understanding risk in their portfolios. Supply chain data can create value for several different types of users and use cases. In one example, the invention enables research analysts on both buy and sell sides to leverage supply chain data to gain insights into revenue risks based on relationships and geographic revenue distribution. Also, the invention provides portfolio managers with a new insightful view of risks and returns of their portfolio by providing “supply chain” driven views of their holdings. In addition, the invention enables quant analysts and Hedge Funds to leverage supply chain data to build predictive analytics on performance of companies based on overall supply chain performance. Traders can use information and tools delivered in connection with the invention to, for example, track market movement of prices by looking at intra-supply arbitrage opportunities (e.g., effect of revenue trends from suppliers through distributors) and second-order impact of breaking news),
	wherein the processor... executes “metrics” on-demand in response to receipt of the query ([0029] - The present invention utilizes supply chain data to deliver enhanced supply chain relationship feeds and tools to professionals for use in advising clients and making decisions. For and [0031] - The system of the first embodiment may also be characterized in one or more of the following ways. The system may further comprise a user interface adapted to receive an input signal from a remote user-operated device, the input signal representing a user query, wherein an output is generated for delivery to the remote user-operated device and related to a Knowledge Graph associated with a company in response to the user query. The system may further comprise a query execution module adapted to translate the user query into an executable query set and execute the executable query set to generate a result set for presenting to the user via the remote user-operated device and [0033]) and the processor ingests “a” data stream in advance via execution of a pre-process performed prior to the receipt of the query ([0032] - receiving, by an input, electronic documents from a plurality of data sources via a communications network, the received electronic documents including unstructured text; performing, by a pre-processing interface, one or more of named entity recognition, relation extraction, and entity linking on the received electronic documents and generate a set of tagged data, and further adapted to parse the electronic documents into sentences and identify a set of sentences with each identified sentence having at least two identified companies as an entity-pair; performing, by a pattern matching module, a pattern-matching set of rules to extract sentences from the set of sentences as supply chain evidence candidate sentences; utilizing, by a classifier, natural language processing on the supply chain evidence candidate sentences and calculate a probability of a supply-chain relationship between an entity-pair associated with the supply chain evidence candidate sentences; and aggregating, by an aggregator, at least some of the supply chain evidence candidates based on the calculated probability to arrive at an aggregate evidence score for a given entity-pair, wherein a Knowledge Graph associated with at least one company from the entity-pair is generated or updated based at least in part on the aggregate evidence score.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hertz to the [node]/documents of Amys and Tribe and Achkir to include create a model of the plurality of nodes in the supply chain based [data] translated from the plurality of documents, and execute metrics for the supply chain based on supply chain data and created model of the plurality of nodes in the supply chain, wherein the processor... executes “metrics” on-demand in response to receipt of the query and the processor ingests “a” data stream in advance via execution of a pre-process performed prior to the receipt of the query
One would have been motivated to combine the teachings of Hertz to Amys and Tribe and Achkir to provide users with a means for new insightful view of risks and returns of their portfolio by providing “supply chain” driven views of their holdings (Hertz, [0029]).
Finally, in an analogous art, Florian teaches wherein the processor translates the plurality of documents and ... in response to receipt of the query (FIG. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Florian to the processing/query of Amys and Tribe and Achkir and Hertz to include a processing node comprising: receive, a plurality of documents identifying a plurality of actions performed by an asset in a supply chain at a plurality of nodes of the supply chain; translate the document ... using a smart contract stored in a blockchain of the blockchain network; and wherein the processor... executes “metrics” on-demand in response to receipt of the query.
One would have been motivated to combine the teachings Florian to Amys and Tribe and Achkir and Hertz to provide users with a means for improved data processing... for presenting search results (Florian, [0003]).

Regarding Claim 2, and similarly Claim 9 and 16;
Amys and Tribe and Achkir and Hertz and Florian disclose the system to Claim 1.
	Tribe further teaches wherein the instructions further cause the processor to assign the containment relation of the asset to another asset in the supply chain (Tribe, [0076] - n the BPMS, the item can take various forms. For example, it may represent an individual indivisible final unit of product, i.e. the "atomic" and smallest possible unit that in theory could be scanned. Alternatively, it could be many products packed into a series of containers or levels of packaging. For example, in the pharmaceutical supply chain a single pill might be packed into a blister, which is then inside a package, which in turn is within a larger carton which is then bundled onto a pallet to be shipped inside a shipping container. Scanning, and event generation can be carried out at a variety of levels within this component hierarchy. Containers can have subclasses that have special significance or meaning to different supply chains. This is shown by the batch subclass of container. Batches are a special case where the container is a conceptual aggregation of items, rather than a physical container. An item can simultaneously reside on a pallet while belonging to a batch. Two items on the same pallet may have originated from different batches. By ensuring that the appropriate hierarchy is modelled, both variations can be captured).


Regarding Claim 4, and similarly Claim 11;
Amys and Tribe and Achkir and Hertz and Florian disclose the system to Claim 1.
Amys disclose and record a transformation of the asset, wherein the transformation is an entry of output and exit if input of the supply chain assets (Amys, ([0033] - Table 2).

Claim(s) 3, 7, 10, 14, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amys et al. (US 2005/0120039 A1) in view of Tribe (US 2009/0307032 A1) and Achkir (US 2019/0362287 A1) and Hertz et al. (US 2018/008213 A1) and Florian (US 2006/0111893 A1) and further in view of Bolene et al. (US 2014/0136218 A1) 

Regarding Claim 3, and similarly Claim 10 and 17;
Amys and Tribe and Achkir and Hertz and Florian disclose the system to Claim 2.
	Amys further discloses concepts of the entry and exit events ([0033] - Table 2 (i.e., as reasonably constructed entry and exit events).
	Tribe further teaches concepts of [using] inferred data (Tribe, [0005] - By comparing authentication event data captured from products with a model product supply chain and as they move through the chain, complex inferences can be obtained over time, at different points in the product supply chain. These can then be used to detect anomalies) and the containment relationship ([0051] - Event typologies allow the capturing of changes that are relevant to authentications. The relationship of products (items) to the containment hierarchy is saved as a history. For example, an item may be packaged, sealed with a tamper proof seal and then have a code registered. It may then be placed in a carton on a pallet which is later split into units which then have codes registered at the carton or pallet level. The model allows for the management of these different code and item containment relationships over time
Similar rationale and motivation is noted for combining Tribe to the combination of Amys and Tribe and Achkir and Hertz and Florian as per Claim 2, above.
	However, in an analogous art, Bolene further teaches execute the metrics on [determined] data when calculating metrics for the supply chain (Bolene, [0028] and [00191]-[0194] and [0200] and [0210]-[0211] – In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events and [0250] - Various embodiments may receive, gather, and analyze metrics regarding events in a supply chain, and may provide such metrics and other information to users via various reports. Such reports may include information about products and their availability in the supply chain as well as custody chains for individual items or groups of items or containers. Reports can be provided in any suitable manner, such as via a web user interface or via an electronic communication).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bolene to the [node] and further data composed of entry/exit events and the containment relationship and inference of Amys and Tribe and Achkir and Hertz and Florian to include execute the metrics on [determined] data when calculating metrics for the supply chain
One would have been motivated to combine the teachings of Bolene to Amys and Tribe and Achkir and Hertz and Florian to provide users with a means for tracking, tracing, authenticating, and reporting supply chain events for ... product (Bolene, [0002]).

Regarding Claim 7, and similarly Claim 14, and 20;
Amys and Tribe and Achkir and Hertz and Florian disclose the system to Claim 1.
Amys further discloses concepts of the entry and exit events ([0033] - Table 2 (i.e., as reasonably constructed entry and exit events).
	Tribe further teaches concepts of [using] inferred data (Tribe, [0005] - By comparing authentication event data captured from products with a model product supply chain and as they move through the chain, complex inferences can be obtained over time, at different points in the product supply chain. These can then be used to detect anomalies) and the containment relationship ([0051] - Event typologies allow the capturing of changes that are relevant to authentications. The relationship of products (items) to the containment hierarchy is saved as a history. For example, an item may be packaged, sealed with a tamper proof seal and then have a code registered. It may then be placed in a carton on a pallet which is later split into units which then have codes registered at the carton or pallet level. The model allows for the management of these different code and item containment relationships over time
Similar rationale and motivation is noted for combining Tribe to the combination of Amys and Tribe and Achkir and Hertz and Florian as per Claim 1, above.
	Amys and Tribe and Achkir and Hertz and Florian fails to explicitly disclose the processor is further configured to: [identify] that data is missing and is in a non-chronological order,
	Boelene further teaches wherein the processor is further configured to: [identify] that data is missing and is in non-chronological order (Bolene, [0028] and [00191]-[0194] and [0200] and [0210]-[0211] – In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bolene to the [node] and further data composed of entry/exit events and the containment relationship and inference of Amys and Tribe and Achkir and Hertz and Florian to include wherein the processor is further configured to:  [identify] that data is missing and is in non-chronological order
One would have been motivated to combine the teachings of Bolene to Amys and Tribe and Achkir and Hertz and Florian to provide users with a means for tracking, tracing, authenticating, and reporting supply chain events for ... product (Bolene, [0002]).

Regarding Claim 18;
Amys and Tribe and Achkir and Hertz and Florian and Bolene disclose the medium to Claim 17.
Amys disclose and recording a transformation of the asset, wherein the transformation is an entry of output and exit if input of the supply chain assets (Amys, ([0033] - Table 2).

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amys et al. (US 2005/0120039 A1) in view of Tribe (US 2009/0307032 A1) and Achkir (US 2019/0362287 A1) and Hertz et al. (US 2018/008213 A1) and Florian (US 2006/0111893 A1) and further in view of Easlea et al. (US 2016/0328411 A1).

Regarding Claim 5, and similarly Claim 12 and 19;
Amys and Tribe and Achkir and Hertz and Florian disclose the method to Claim 4.
Amys discloses entry-exit events (Amys, ([0033] - Table 2).
Amys and Achkir and Hertz and fail to explicitly disclose generate an entry-exit form based on the transformation.
However, in an analogous art, Easlea teaches generate an “entry-exit” form based on the transformation (Easlea [0004] –The method can also include creating, by the server, based on the template, a uniform record (i.e., form) containing a combination of the first information and the second information associated with the asset, and storing the created uniform record.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Easlea to the [node] and entry-exit events of Bolene to Amys and Tribe and Achkir and Hertz and Florian to include generate an entry-exit form based on the transformation. 
One would have been motivated to combine the teachings of Easlea to Bolene to Amys and Tribe and Achkir and Hertz and Florian and to provide users with a means for creating and maintaining an asset intelligence network that can include standardized information (Easlea, [0001]).

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amys et al. (US 2005/0120039 A1) in view of Tribe (US 2009/0307032 A1) and Achkir (US 2019/0362287 A1) and Hertz et al. (US 2018/008213 A1) and Florian (US 2006/0111893 A1) and Easlea et al. (US 2016/0328411 A1) and further in view of and Bolene et al. (US 2014/0136218 A1)

Regarding Claim 6, and similarly Claim 13;
Amys and Tribe and Achkir and Hertz and Florian and Easlea disclose the method to Claim 5.
Amys discloses entry-exit events (Amys, ([0033] - Table 2).
Easlea further teaches an “entry-exit” form (Easlea [0004] –The method can also include creating, by the server, based on the template, a uniform record (i.e., form) containing a combination of the first information and the second information associated with the asset, and storing the created uniform record.).
Similar rationale and motivation is noted for combining Easlea to the combination of Amys and Achkir and Hertz as per Claim 5, above.
Amys and Tribe and Achkir and Hertz and Florian and Easlea fail to explicitly disclose wherein the processor is further configured to identify at least one of data that is missing and the data that is a non-chronological order based on... 
However, in an analogous art, Bolene teaches wherein the processor is further configured to identify at least one of data that is missing and the data that is a non-chronological order based on...  (Bolene, [0028] and [00191]-[0194] and [0200] and [0210]-[0211] – In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events), the instructions cause the process to:
	identity the at least one of the data that is missing and the data that is non-chronological order based on [observed events]] (Bolene, [0028] and [00191]-[0194] and [0200] and [0210]-[0211] – In various embodiments, some rules (such as those described above) can be used to organize events into links and chains. A rules engine may be used to perform an exhaustive search of all possible event combinations. In response to a rule joining two events into a Link, it inserts that Link back into the rules engine. Rules from the rules engine can then be used to organize the output of prior rules, thereby efficiently and effectively organizing EPCIS events. In various embodiments, this data structure is built by procedural logic rather than a rules engine. Some events (such as recall, lost or stolen events) may occur out-of-order at any time, and may be recognized by the rules engine as unlinked to any other events).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bolene to the [node] and form of Amys and Tribe and Achkir and Hertz and Florian to include wherein the processor is further configured to identify at least one of data that is missing and the data that is a non-chronological order based on... 
One would have been motivated to combine the teachings of Bolene to Amys and Tribe and Achkir and Hertz and Florian and Easlea to provide users with a means for tracking, tracing, authenticating, and reporting supply chain events for ... product (Bolene, [0002]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amys et al. (US 2005/0120039 A1) in view of Tribe (US 2009/0307032 A1) and Achkir (US 2019/0362287 A1) and Hertz et al. (US 2018/008213 A1) and Florian (US 2006/0111893 A1) and Bolene et al. (US 2014/0136218 A1) and further in view of Easlea et al. (US 2016/0328411 A1).

Regarding Claim 19;
Amys and Tribe and Achkir and Hertz and Florian and Bolene disclose the medium to Claim 18.
Amys discloses entry-exit events (Amys, ([0033] - Table 2).
Amys and Tribe and Achkir and Hertz and Florian and Bolene and fail to explicitly disclose generate an entry-exit form based on the transformation.
However, in an analogous art, Easlea teaches generate an “entry-exit” form based on the transformation (Easlea [0004] –The method can also include creating, by the server, based on the template, a uniform record (i.e., form) containing a combination of the first information and the second information associated with the asset, and storing the created uniform record.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Easlea to the [node] and entry-exit events of Amys and Tribe and Achkir and Hertz and Florian and Bolene to include generate an entry-exit form based on the transformation. 
One would have been motivated to combine the teachings of Easlea to Amys and Tribe and Achkir and Hertz and Florian and Bolene and to provide users with a means for creating and maintaining an asset intelligence network that can include standardized information (Easlea, [0001]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627